                     Case 1:20-sw-00054-GMH
AO 106 (Rev. 04/10) Application for a Search Warrant            Document 1 Filed 02/21/20 Page 1 of 66


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                      __________     of Columbia
                                                                  District  of __________

             In the Matter of the Search of                           )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)                 )         Case No. 20-sw-54
     An Apple Iphone X, Model MQA62 bearing IMEI                      )
356727086054812 and serial number G6TVQH06JCLG                        )
In the possession of the Metropolitan Police Department               )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 SEE ATTACHMENT A.

located in the                                    District of             Columbia            , there is now concealed (identify the
person or describe the property to be seized):
 SEE ATTACHMENT B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description
        22 DC Code, Section 3002                   First Degree Sexual Abuse
        18 U.S.C. Section 1201                     Kidnapping
        22 DC Code, Section 3008                   First Degree Child Sexual Abuse
          The application is based on these facts:
        SEE ATTACHED AFFIDAVIT

          ✔ Continued on the attached sheet.
          u
          u Delayed notice of        days (give exact ending date if more than 30 days:                               ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                             Applicant’s signature

                                                                                         Alix Skelton, Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.

Date:            02/21/2020
                                                                                               Judge’s signature

City and state: Washington, DC                                                       G. Michael Harvey, Magistrate Judge
                                                                                             Printed name and title
                           Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 2 of 66
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District
                                                         __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.    20-sw-54
           An Apple Iphone X, Model MQA62 bearing IMEI                   )
      356727086054812 and serial number G6TVQH06JCLG                     )
      In the possession of the Metropolitan Police Department            )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Columbia
(identify the person or describe the property to be searched and give its location):

      SEE ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      SEE ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before                   March 5, 2020         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:             02/21/2020 3:00 pm
                                                                                                       Judge’s signature

City and state:              Washington, DC                                                G. Michael Harvey, Magistrate Judge
                                                                                                    Printed name and title
                           Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 3 of 66
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   20-sw-54
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 4 of 66



                                    ATTACHMENT A

                                   Property to be searched

An Apple iPhone X, model MQA62, bearing IMEI 356727086054812, and Serial Number

G6TVQH06JCLG previously seized from the person of JEREMIAH MCCRIMMON pursuant to

Rule 41 and currently in the possession of the Washington, DC Metropolitan Police Department.
         Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 5 of 66



                                       ATTACHMENT B

                                       Property to be seized

       1.      The items, information, and data to be seized are fruits, evidence, information,

contraband, or instrumentalities, in whatever form and however stored, relating to violations of

(1) Title 18, United States Code, Section 1201, Kidnapping; (2) Title 18, United States Code,

Section 2262, Interstate Violation of a Protection Order; (3) Title 22, DC Code, Section 2001,

Kidnapping; (4) Title 22, DC Code, Section 3002 First Degree Sexual Abuse; (5) Title 22, DC

Code, Section 3004, Third Degree Sexual Abuse; (6) Title 22, DC Code, Section 3008 First

Degree Child Sexual Abuse; and (7) Title 22, DC Code, Section 3009 Second Degree Child

Sexual Abuse, as described in the search warrant affidavit, including, but not limited to:

            a. evidence of who used, owned, or controlled the Device(s) at the time the things

               described in this warrant were created, edited, or deleted, such as logs, registry

               entries, configuration files, saved usernames and passwords, documents, browsing

               history, user profiles, email, email contacts, text messages, chat, instant

               messaging logs, photographs, videos, and correspondence;

            b. evidence regarding the location of the phone including geolocation information,

               and images and videos which would tend to identify the location of the phone at a

               particular time.

            c. evidence of software, or the lack thereof, that would allow others to control the

               Device(s), such as viruses, Trojan horses, and other forms of malicious software,

               as well as evidence of the presence or absence of security software designed to

               detect malicious software;
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 6 of 66



 d. evidence of the attachment to the Device(s) of other storage devices or similar

    containers for electronic evidence;

 e. evidence of counter-forensic programs (and associated data) that are designed to

    eliminate data from the Device(s);

 f. evidence of the times the Device(s) was used;

 g. evidence of attempts to obfuscate the user’s identity or to evade law enforcement;

 h. passwords, encryption keys, and other access devices that may be necessary to

    access the Device(s);

 i. documentation and manuals that may be necessary to access the Device(s) or to

    conduct a forensic examination of the Device(s);

 j. records of or information about Internet Protocol addresses used by the Device(s);

 k. records of or information about the Device(s)’s Internet activity, including

    firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

    web pages, search terms that the user entered into any Internet search engine, and

    records of user-typed web addresses.
                   ATTACHMENT 1
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 7 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 8 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 9 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 10 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 11 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 12 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 13 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 14 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 15 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 16 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 17 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 18 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 19 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 20 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 21 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 22 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 23 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 24 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 25 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 26 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 27 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 28 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 29 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 30 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 31 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 32 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 33 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 34 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 35 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 36 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 37 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 38 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 39 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 40 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 41 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 42 of 66
Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 43 of 66
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 44 of 66



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF:
APPLE iPHONE X, MODEL MQA62,
BEARING IMEI 356727086054812 and
SERIAL NUMBER G6TVQH06JCLG
PREVIOUSLY SEIZED FROM THE
                                                  Case No. 20-sw-54
PERSON OF JEREMIAH MCCRIMMON
PURSUANT TO RULE 41 AND IN THE
POSSESSION OF THE WASHINGTON,
DC METROPOLITAN POLICE
DEPARTMENT

            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Special Agent Alix Skelton, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I, Alix Skelton, a Special Agent (SA) with the Federal Bureau of Investigation

(FBI), being duly sworn, depose and state as follows:

       2.       I have been employed as a Special Agent of the FBI since December 2011 and

am currently assigned to the Washington Field Office, Child Exploitation and Human

Trafficking Task Force, at the Northern Virginia Resident Agency. While employed by the FBI,

I have investigated federal criminal violations related to cybercrime, child exploitation, and child

pornography. I have gained experience through training by the FBI and everyday work relating

to conducting these types of investigations. I have also been the Affiant for and participated in

the execution of several federal search warrants in child sexual exploitation investigations.

       3.      As a federal agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

       4.      This affidavit is made in support of a search warrant, pursuant to Rule 41 of the

Federal Rules of Criminal Procedure, and 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 45 of 66



2703(c)(1)(A), to search the Apple iPhone X (hereinafter referred to as the “DEVICE”)

belonging to JEREMIAH MCCRIMMON (hereinafter “MCCRIMMON”) recovered from the

person of MCCRIMMON upon his arrest and pursuant to a search warrant authorized by the

Superior Court for the District of Columbia, on January 11, 2019. The DEVICE is further

described in Attachment A, and is currently in the custody of the Washington, DC Metropolitan

Police Department, in Washington, DC. Located within the DEVICE, I seek to seize via a

forensic examination evidence, fruits, and instrumentalities relating to violations of (1) Title 18,

United States Code, Section 1201, Kidnapping; (2) Title 18, United States Code, Section 2262,

Interstate Violation of a Protection Order; (3) Title 22, DC Code, Section 2001, Kidnapping; (4)

Title 22, DC Code, Section 3002 First Degree Sexual Abuse; (5) Title 22, DC Code, Section

3004, Third Degree Sexual Abuse; (6) Title 22, DC Code, Section 3008 First Degree Child

Sexual Abuse; and (7) Title 22, DC Code, Section 3009 Second Degree Child Sexual Abuse, as

more fully described in Attachment B.

       5.      The statements contained in this affidavit are based upon my investigation,

information provided by other law enforcement officers, other personnel specially trained in the

seizure and analysis of computers and electronic media, and on my experience and training.

Because this affidavit is being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause to believe that

evidence of violations of (1) Title 18, United States Code, Section 1201, Kidnapping; (2) Title

18, United States Code, Section 2262, Interstate Violation of a Protection Order; (3) Title 22, DC

Code, Section 2001, Kidnapping; (4) Title 22, DC Code, Section 3002, First Degree Sexual

Abuse; (5) Title 22, DC Code, Section 3004, Third Degree Sexual Abuse; (6) Title 22, DC Code,
          Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 46 of 66



Section 3008, First Degree Child Sexual Abuse; and (7) Title 22, DC Code, Section 3009,

Second Degree Child Sexual Abuse, exists in the device to be searched.

                                       PROBABLE CAUSE

          6.   On January 11, 2019, Detective Sean McCloskey of the Washington, DC

Metropolitan Police Department, made application to the Superior Court for the District of

Columbia for a warrant to search the person of JEREMIAH MCCRIMMON and to conduct a

forensic examination of any electronic device found on his person, for evidence, fruits, and

instrumentalities of a violation of Title 22, DC Code, Section 3002, First Degree Sexual Abuse.

That Court authorized that search, and issued a warrant on the same day. A copy of that warrant,

and Detective McCloskey’s application and affidavit, laying out the probable cause to believe

that on December 18, 2018, MCCRIMMON had sexually assaulted a 13 year-old female child,

whose identity is known to your affiant and whose initials are A.S.A., is attached hereto as

Exhibit 1, and is incorporated by reference as if fully set forth herein.

          7.   Also on January 11, 2019, Detective McCloskey made application to the Superior

Court for the District of Columbia for an arrest warrant based on a criminal complaint charging

JEREMIAH MCCRIMMON with a violation of Title 22, DC Code, Section 3002, First Degree

Sexual Abuse, which occurred on December 18, 2018. That Court also authorized the requested

warrant on that date.

          8.   Also, on January 11, 2019, law enforcement arrested MCCRIMMON and

searched his person pursuant to the warrants issued by the Superior Court for the District of

Columbia and referenced above in paragraphs Six and Seven, above. Your affiant has spoken

with members of law enforcement who executed the arrest and search of MCCRIMMON’s

person.
         Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 47 of 66



        9.      Subsequent to his arrest and while at the Washington, DC Metropolitan Police

Department, Youth and Family Services Division, MCCRIMMON was advised of his rights

pursuant to Miranda, waived those rights, and voluntarily agreed to speak with law enforcement.

Your affiant observed this video-recorded interview via closed circuit television from another

room in the Police Department.

        10.     During his interview with law enforcement, MCCRIMMON admitted to making

contact with A.S.A. in the vicinity of Capitol Heights, Maryland, and putting her into his vehicle.

He further admitted to removing the battery from her cell phone and putting handcuffs on her

wrists at that time.

        11.     MCCRIMMON advised law enforcement that he drove from the location in

Capitol Heights, Maryland to a residence known to him at 2226 Hunter Place SE, Washington,

DC. Upon arrival at that location, MCCRIMMON took A.S.A. inside the residence which he

knew to be vacant. While inside the residence, MCCRIMMON admitted to sexually assaulting

A.S.A., specifically by putting his penis inside her mouth. MCCRIMMON further advised that

after the sexual assault, he drove A.S.A. back to Capitol Heights, Maryland, and released her

from the vehicle.

        12.     Your affiant is aware that the DEVICE was located by law enforcement during

the search of MCCRIMMON’s person on January 11, 2019 as authorized by the search warrant

referenced in paragraph six, above. During the video-recorded interview, your affiant personally

requested the six digit passcode to the device from MCCRIMMON at the conclusion of his

interview. MCCRIMMON voluntarily provided your affiant with the passcode which was

successfully used to access the device.
          Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 48 of 66



         13.      On the same date, your affiant conducted the forensic examination of the

DEVICE which was also authorized by the search warrant referenced in paragraph six, above.

Specifically an advanced logical extraction was completed using the forensic software program

Physical Analyzer, version 7.11.0.87. At the time of the extraction, this was the only extraction

possible using the software available to your affiant.

         14.      Your affiant has conducted an examination of the data retrieved by the referenced

advanced logical extraction. Specifically, location information was recovered for the period

during which the DEVICE was utilized by MCCRIMMON. This location information is based

on GPS points automatically captured by the DEVICE when MCCRIMMON used mobile

application such as Apple Maps, Waze and Uber, when he provided his exact GPS location to

others via a “pin drop,1” his connection to various identified wifi networks, and from exif2 data

on image or videos files captured using the DEVICE.

         15.      Although there was significant location data successfully extracted during the

referenced advanced logical extraction, no location information was located for the period of

time on December 18, 2018, during which your affiant believes MCRIMMON committed the

referenced offenses.

         16.      In her training and experience, you affiant believes there may be additional

location information contained within the DEVICE which is relevant to the offenses.


1
  Based on her training and experience, your affiant is aware that users of cellular devices such as iPhone’s can send
a “pin drop” to another individual via SMS text or other means of communication. These “pin drops” include
specific geolocation information identifying the exact location of the phone at the time the “pin drop” is sent.
2
  Based on her training and experience, your affiant is aware that exif data is data about the piece of data to which it
is attached, i.e., a photo or video file. For example, exif data may include geolocation information, creation date and
time stamps, make, model, and serial number of the device which created the file.
          Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 49 of 66



Specifically, data stored as “significant locations3” was not extracted as part of the advanced

logical extraction completed on January 11, 2019 and referenced in paragraph 13, above. Your

affiant is aware that this “significant locations” data is collected and maintained by cell phones

such as the DEVICE as a default, unless the user actively turns this service off.

         17.      Based on statements by A.S.A. and MCCRIMMON, and video surveillance

footage depicting MCCRIMMON putting A.S.A. into and then taking her out of his vehicle, your

affiant believes MCCRIMMON and A.S.A. were at 2226 Hunter Place SE, Washington, DC for

approximately two hours. In your affiant’s training and experience, she believes this length of

time is sufficient to trigger collection and storage of location information as a “significant

location.”

         18.      At this time, your affiant has additional software that is capable of conducting

additional extractions on the DEVICE which may be capable of extracting additional information

stored by the device, including, but not limited to, the “significant locations.” Additionally, your

affiant can manually navigate to a screen on the DEVICE which shows the user the “significant

locations” data.

         19.      Since the time the DEVICE was seized by law enforcement it has been

maintained by the Washington, DC Metropolitan Police Department within the District of

Columbia and in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as they were when the DEVICE first came into the possession of law

enforcement. Because this is a joint investigation between the FBI and the Washington, DC

Metropolitan Police Department and the FBI, the FBI has full access to DEVICE and the

DEVICE is, for all intents and purposes, in FBI custody.


3
 Based on her training and experience, your affiant is aware that the “significant locations” section contains data
about locations which the particular device was present for any period of time.
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 50 of 66



       20.     On January 23, 2020, a federal Grand Jury sitting in the District of Columbia

returned an eleven count superseding indictment charging MCCRIMMON with one count each

of: Title 18, United States Code, Section 1201, Kidnapping; Title 18, United States Code,

Section 2262, Interstate Violation of a Protection Order; and Title 22, DC Code, Section 2001,

Kidnapping; two counts each of Title 22, DC Code, Section 3002, First Degree Sexual Abuse;

Title 22, DC Code, Section 3004, Third Degree Sexual Abuse; Title 22, DC Code, Section 3008,

First Degree Child Sexual Abuse; and Title 22, DC Code, Section 3009, Second Degree Child

Sexual Abuse

       21.     For the reasons set forth above, I respectfully submit there is probable cause to

believe that the device contains, among other things, evidence of MCCRIMMON’s violations of

law, specifically (1) Title 18, United States Code, Section 1201, Kidnapping; (2) Title 18, United

States Code, Section 2262, Interstate Violation of a Protection Order; (3) Title 22, DC Code,

Section 2001, Kidnapping; (4) Title 22, DC Code, Section 3002 First Degree Sexual Abuse; (5)

Title 22, DC Code, Section 3004, Third Degree Sexual Abuse; (6) Title 22, DC Code, Section

3008 First Degree Child Sexual Abuse; and (7) Title 22, DC Code, Section 3009 Second Degree

Child Sexual Abuse.

                                    TECHNICAL TERMS

       22.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.      “Digital device,” as used herein, includes the following three terms and

their respective definitions:
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 51 of 66



                        1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that

perform information processing using a binary system to represent information. Computers

include, but are not limited to, desktop and laptop computers, smartphones, tablets,

smartwatches, and binary data processing units used in the operation of other products like

automobiles.

                        2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory

cards, and internal and external hard drives.

                        3)     “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards,

printers, video display monitors, modems, routers, scanners and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts that can be used to

restrict access to computer hardware (including, but not limited to, physical keys and locks).
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 52 of 66



               b.     “Wireless telephone” (or mobile telephone, or cellular telephone), a type

of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through “wi-fi” networks. When communicating via

radio signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; global positioning

system (“GPS”) locating and tracking technology, and accessing and downloading information

from the Internet.

               c.     A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a

user driving or walking directions to another location, and may contain records of the addresses

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 53 of 66



signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               d.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched.             Data

security software or code may also encrypt, compress, hide, or “booby-trap” protected data to

make it inaccessible or unusable, as well as reverse the progress to restore it.

               e.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes programs

to run operating systems, applications, and utilities.

               f.      Internet Protocol (“IP”) Address is a unique numeric address used by

digital devices on the Internet. An IP address, for present purposes, looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.
         Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 54 of 66



               g.      The “Internet” is a global network of computers and other electronic

devices that communicate with each other using numerous specified protocols. Due to the

structure of the Internet, connections between devices on the Internet often cross state and

international borders, even when the devices communicating with each other are in the same

state.

               h.      “Internet Service Providers,” or “ISPs,” are entities that provide

individuals and businesses access to the Internet. ISPs provide a range of functions for their

customers, including access to the Internet, web hosting, e-mail, remote storage, and co-location

of computers and other communications equipment.           ISPs can offer a range of options in

providing access to the Internet, including via telephone-based dial-up and broadband access via

digital subscriber line (“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically

charge a fee based upon the type of connection and volume of data, called bandwidth, which the

connection supports. Many ISPs assign each subscriber an account name, a user name or screen

name, an e-mail address, an e-mail mailbox, and a personal password selected by the subscriber.

By using a modem, the subscriber can establish communication with an ISP and access the

Internet by using his or her account name and password.

               i.      A “modem” translates signals for physical transmission to and from the

ISP, which then sends and receives the information to and from other computers connected to the

Internet.

               j.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 55 of 66



client inbound traffic arriving from the Internet. A router usually retains logs for any devices

using that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               k.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations.     Second-level names will further identify the organization, for

example usdoj.gov further identifies the United States governmental agency to be the

Department of Justice. Additional levels may exist as needed until each machine is uniquely

identifiable. For example, www.usdoj.gov identifies the World Wide Web server located at the

United States Department of Justice, which is part of the United States government.

               l.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user

speedier access to and interaction with that website in the future.

               m.      “VPN” means a virtual private network.          A VPN extends a private

network across public networks like the Internet. It enables a host computer to send and receive

data across shared or public networks as if they were an integral part of a private network with

all the functionality, security, and management policies of the private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites.           From a user perspective, the extended
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 56 of 66



network resources are accessed in the same way as resources available from a private network-

hence the name “virtual private network.” The communication between two VPN endpoints is

encrypted and usually cannot be intercepted by law enforcement.

               n.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that

can see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               o.      Based on my training, experience, and research, I know that the Device

has capabilities that allow it to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, and sometimes by implication who did not, as well as evidence

relating to the commission of the offense(s) under investigation.

COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       23.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Device, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this

investigation and in the forensic examination of digital devices, I respectfully submit that there is
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 57 of 66



probable cause to believe that the records and information described in Attachment B will be

stored in the Device for at least the following reasons:

               a.      Individuals who engage in criminal activity, including violations of 18

United States Code, Sections 2422(b) and 2251(a), as well as 22 D.C. Code Section 3008 use

digital devices, like the Device, to access websites to facilitate illegal activity and to

communicate with victims, witnesses, and co-conspirators online; to store on digital devices, like

the Device, documents, photographs, recordings, messages, and other records relating to their

illegal activity, which can include logs of online chats; email correspondence and

correspondence through other applications; text or other “Short Message Service” (“SMS”)

messages; contact information of victims, witnesses, and other co-conspirators, including

telephone numbers, email addresses, identifiers for instant messaging and social medial

accounts; names, addresses, telephone numbers, and social security numbers of other individuals;

records of internet searches and Web History browsers; I.P.addresses; and other means used in

furtherance of these crimes as stated above, incorporated by reference here.

               b.      Individuals who engage in the foregoing criminal activity, in the event

that they change digital devices, will often “back up” or transfer files from their old digital

devices to that of their new digital devices, so as not to lose data, including that described in the

foregoing paragraph, which would be valuable in facilitating their criminal activity.

               c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or

viewed via the Internet. Electronic files downloaded to a digital device can be stored for years at

little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily-available forensics tools. When a person “deletes” a file on a digital device
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 58 of 66



such as a home computer, a smart phone, or a memory card, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium and within the device

unless and until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space – that is, in space on the digital device that is not

allocated to an active file or that is unused after a file has been allocated to a set block of storage

space – for long periods of time before they are overwritten. In addition, a digital device’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or “cache.” The browser typically maintains a fixed amount of

electronic storage medium space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue” of

an electronic file from a digital device depends less on when the file was downloaded or viewed

than on a particular user’s operating system, storage capacity, and computer, smart phone, or

other digital device habits.

       24.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that

establishes how the digital device(s) were used, the purpose of their use, who used them (or did

not), and when. Based on my knowledge, training, and experience, as well as information

related to me by agents and others involved in this investigation and in the forensic examination

of digital devices, I respectfully submit there is probable cause to believe that this forensic

electronic evidence and information will be in any of the Device(s) at issue here because:
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 59 of 66



               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well.          In

particular, records of how a digital device has been used, what it has been used for, who has used

it, and who has been responsible for creating or maintaining records, documents, programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records will not always be found in digital data

that is neatly segregable from the hard drive, flash drive, memory card, or other electronic

storage media image as a whole. Digital data stored in the Device(s), not currently associated

with any file, can provide evidence of a file that was once on the storage medium but has since

been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave digital data on a hard

drive that show what tasks and processes on a digital device were recently used. Web browsers,

e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal information such as online nicknames and

passwords. Operating systems can record additional data, such as the attachment of peripherals,

the attachment of USB flash storage devices, and the times a computer, smart phone, or other

digital device was in use. Computer, smart phone, and other digital device file systems can

record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point

toward the existence of evidence in other locations. Recovery of this data requires specialized

tools and a controlled laboratory environment, and also can require substantial time.
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 60 of 66



                b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

                c.      A person with appropriate familiarity with how a digital device works

can, after examining this forensic evidence in its proper context, draw conclusions about how

such digital devices were used, the purpose of their use, who used them, and when.

                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may

depend on other information stored on the devices and the application of knowledge about how

the devices behave. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.
         Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 61 of 66



                f.       I know that when an individual uses a digital device to coerce another

individual into engaging in sexual activity, the individual’s device will generally serve both as an

instrumentality for committing the crime, and also as a storage medium for evidence of the

crime. The digital device is an instrumentality of the crime because it is used as a means of

committing the criminal offense. The digital device is also likely to be a storage medium for

evidence of crime. From my training and experience, I believe that a digital device used to

commit a crime of this type may contain data that is evidence of how the digital device was used;

data that was sent or received; notes as to how the criminal conduct was achieved; records of

Internet discussions about the crime; and other records that indicate the nature of the offense and

the identities of those perpetrating it.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        25.     Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices

– may be customized with a vast array of software applications, each generating a particular form

of information or records and each often requiring unique forensic tools, techniques, and

expertise. As a result, it may be necessary to consult with specially trained personnel who have

specific expertise in the types of digital devices, operating systems, or software applications that
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 62 of 66



are being searched, and to obtain specialized hardware and software solutions to meet the needs

of a particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often

essential to conducting a complete and accurate analysis of data stored on digital devices.

               c.      Further, as discussed above, evidence of how a digital device has been

used, the purposes for which it has been used, and who has used it, may be reflected in the

absence of particular data on a digital device. For example, to rebut a claim that the owner of a

digital device was not responsible for a particular use because the device was being controlled

remotely by malicious software, it may be necessary to show that malicious software that allows

someone else to control the digital device remotely is not present on the digital device. Evidence

of the absence of particular data or software on a digital device is not segregable from the digital

device itself. Analysis of the digital device as a whole to demonstrate the absence of particular

data or software requires specialized tools and a controlled laboratory environment, and can

require substantial time.

               d.      Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user

can easily change the extension to “.txt” to conceal the image and make it appear that the file
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 63 of 66



contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the

data into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other

digital devices, do not store data as searchable text; rather, the data is saved in a proprietary non-

text format. Documents printed by a computer, even if the document was never saved to the

hard drive, are recoverable by forensic examiners but not discoverable by keyword searches

because the printed document is stored by the computer as a graphic image and not as text. In

addition, digital device users can conceal data within another seemingly unrelated and innocuous

file in a process called “steganography.” For example, by using steganography a digital device

user can conceal text in an image file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or alter data if certain procedures are

not scrupulously followed. A substantial amount of time is necessary to extract and sort through

data that is concealed, encrypted, or subject to booby traps, to determine whether it is evidence,

contraband or instrumentalities of a crime.

               e.      Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large,

and ever increasing, number and variety of available mobile device applications generate unique

forms of data, in different formats, and user information, all of which present formidable and

sometimes novel forensic challenges to investigators that cannot be anticipated before
          Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 64 of 66



examination of the device. Additionally, most smart phones and other mobile devices require

passwords for access. For example, even older iPhone 4 models, running IOS 7, deployed a type

of sophisticated encryption known as “AES-256 encryption” to secure and encrypt the operating

system and application data, which could only be bypassed with a numeric passcode. Newer cell

phones employ equally sophisticated encryption along with alpha-numeric passcodes, rendering

most smart phones inaccessible without highly sophisticated forensic tools and techniques, or

assistance from the phone manufacturer.        Mobile devices used by individuals engaged in

criminal activity are often further protected and encrypted by one or more third party

applications, of which there are many. For example, one such mobile application, “Hide It Pro,”

disguises itself as an audio application, allows users to hide pictures and documents, and offers

the same sophisticated AES-256 encryption for all data stored within the database in the mobile

device.

               f.      Based on all of the foregoing, I respectfully submit that searching any

digital device for the information, records, or evidence pursuant to this warrant may require a

wide array of electronic data analysis techniques and may take weeks or months to complete.

Any pre-defined search protocol would only inevitably result in over- or under-inclusive

searches, and misdirected time and effort, as forensic examiners encounter technological and

user-created challenges, content, and software applications that cannot be anticipated in advance

of the forensic examination of the devices. In light of these difficulties, your affiant requests

permission to use whatever data analysis techniques reasonably appear to be necessary to locate

and retrieve digital information, records, or evidence within the scope of this warrant.
        Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 65 of 66



       26.     In searching for information, records, or evidence, further described in

Attachment B, law enforcement personnel executing this search warrant will employ the

following procedures:

               a.       The digital devices, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.       The analysis of the contents of the digital devices may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall

not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword”

searches through all electronic storage areas to determine whether occurrences of language

contained in such storage areas exist that are related to the subject matter of the investigation.

               c.       In searching the digital devices, the forensic examiners may examine as

much of the contents of the digital devices as deemed necessary to make a determination as to

whether the contents fall within the items to be seized as set forth in Attachment B. In addition,

the forensic examiners may search for and attempt to recover “deleted,” “hidden,” or encrypted

data to determine whether the contents fall within the items to be seized as described in

Attachment B.       Any search techniques or protocols used in searching the contents of the
           Case 1:20-sw-00054-GMH Document 1 Filed 02/21/20 Page 66 of 66



Device(s) will be specifically chosen to identify the specific items to be seized under this

warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       27.      Because forensic examiners will be conducting their search of the digital devices

in a law enforcement setting over a potentially prolonged period of time, I respectfully submit

that good cause has been shown, and therefore request authority, to conduct the search at any

time of the day or night.

                                        CONCLUSION

       28.      I submit that this affidavit supports probable cause for a warrant to search the

DEVICE described in Attachment A and to seize the items described in Attachment B.



                                                   Respectfully submitted,




                                                   Special Agent Alix Skelton
                                                   Federal Bureau of Investigation


       Subscribed and sworn to before me on this _21st__day of February, 2020.
